EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
This office action is in response to the amendment of July 12, 2022, which amendment has been ENTERED.
It is noted that claims 11-18 are NEWLY-ADDED.
The replacement drawing sheets of July 12, 2022 have been APPROVED, and the drawings are hereby accepted as FORMAL.
In that Applicant has not responded to the interpretation of the term, “control unit” under 35 USC 112(f), as set forth in section 7 on page 5 of the office action of May 24, 2022, the term, “control unit” will be interpreted under 35 USC 112(f) throughout the claims.

Examiner’s Amendment
None.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The text of independent claim 1 as newly-amended is as follows:
“1. (Currently Amended) A device for a transportation vehicleat least three environmental sensors configured to detect an environment of the transportation vehicle and generate sensor data relative thereto; and a control unit, communicatively coupled to the at least three environmental sensors and configured to: receive sensor data from the at least three[[N]] environmental sensorsgenerate a plurality of data N-subfusions data subfusion is based on sensor data of a plurality of the at least three environmental sensors excluding a different one least three environmental sensorscompare the plurality data subfusions [[to]]with one another to determine that a calibration of at least one of the at least three environmental sensors is [[an]] incorrectand identify the at least one of the at least three environmental sensors as a decalibrated environmental sensor, and generate, based on comparing the plurality of data subfusions with one another, an item of information to correct the calibration of the [[N]]decalibrated environmental sensor.”  (Bold added).
Looking, first, to independent claim 1 as newly-amended, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
In that each of dependent claims 2, 3, and 11-13 depends ultimately from allowable, independent claim 1, each of dependent claims 2, 3, and 11-13 is allowable for, at least, the reasons for which independent claim 1 is allowable.
The text of independent claim 4 as newly-amended is as follows:
“4. (Currently Amended) A transportation vehicle comprising: [[N]]at least three environmental sensors for acquiring sensor data related to an environment of the transportation vehicle, and a control unit communicatively coupled to the at least three environmental sensors and configured to receive sensor data from the at least three environmental sensors, generate a plurality of data subfusions, wherein each data subfusion is based on sensor data of a plurality of the at least three environmental sensors excluding sensor data of a different one of the at least three environmental sensors, compare the plurality of data subfusions with one another to determine that a calibration of at least one of the at least three environmental sensors is incorrect and identify the at least one of the at least three environmental sensors as a decalibrated environmental sensor, and generate, based on comparing the plurality of data subfusions with one another, an item of information to correct the calibration of the decalibrated environmental sensor.”  (Bold added).
As for independent claim 4 as newly-amended, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
In that each of dependent claims 14-18 depends ultimately from allowable, independent claim 4, each of dependent claims 14-18 is allowable for, at least, the reasons for which independent claim 1 is allowable.
The text of independent claim 5 as newly-amended is as follows:
“5. (Currently Amended) A method for a transportation vehiclreceiving, by a control unit, sensor data from at least three includes data related to an environment of the transportation vehicle; 3U.S. Patent Application No. 16/989,973 Atty. Docket No. 52461-323420 generating a plurality of [[N]] data subfusionsdata subfusion is based on sensor data of a plurality of the at least three environmental sensors and excluding a different one least three environmental sensorscomparing the plurality ata subfusions [[to]]with one another to determine that a calibration of at least one of the at least three environmental sensors is incorrect and identifying the at least one of the at least three environmental sensors as a decalibrated environmental sensor; generating, based on comparing the plurality of data subfusions with one another, an item of information to correct the calibration of the decalibrated environmental sensor.”  (Bold added).
Regarding independent claim 5 as newly-amended, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
In that each of dependent claims 6-10 depends ultimately from allowable, independent claim 5, each of dependent claims 6-10 is allowable for, at least, the reasons for which independent claim 5 is allowable.
The rejections of claims 1-10 under 35 USC 112(a) and 112(b) as set forth in the office action of May 24, 2022 have been overcome due to the amendment of July 12, 2022 and due to the remarks with that amendment, which remarks have been taken as being persuasive.
The objection to the drawings as set forth in the office action of May 24, 2022 has been overcome by the replacement set of drawings of July 12, 2022.
All rejections and objections of record have been overcome.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BERNARR E GREGORY/Primary Examiner, Art Unit 3648